Citation Nr: 1747743	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Naval Hospital Jacksonville on December 30, 2012. 

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision from the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied reimbursement of medical care expenses incurred at a non-VA facility because the claim was not timely filed. 
FINDING OF FACT

The claim for payment or reimbursement of medical care expenses for emergency treatment provided by Naval Hospital Jacksonville on December 30, 2012 was timely filed. 
CONCLUSION OF LAW

The criteria have been met for payment of or reimbursement for unauthorized medical expenses incurred at Naval Hospital Jacksonville on December 30, 2012. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-1008 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks reimbursement for emergency medical services rendered by Naval Hospital Jacksonville, a non-VA facility, on December 30, 2012.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 (West 2014)  must be filed within 90 days after the latest of the following: the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. See 38 C.F.R. § 17.1004 (d) (1)-(3) (2016).  Notwithstanding the above, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012. 38 C.F.R. § 17.1004 (f) (2016).

The Veteran was treated for emergency medical services at Naval Hospital Jacksonville, a non-VA facility, on December 30, 2012.  Medical records from that hospital show that the Veteran was discharged that same day, on December 30, 2012.  The evidence demonstrates that the Veteran was unaware of charges for the emergency services rendered until at least April 5, 2013 when the Naval Hospital generated the bill to VA for payment.  Before that time, he had no notice of the bill, let alone of his responsibility to submit a bill to VA for reimbursement. Thus, the Board finds that his time to submit the bill was tolled until April 5, 2013 when he was made aware of its existence.  Once he was aware of the bill and the necessity to submit it to VA, the Veteran promptly filed this claim.  

Moreover, the Board finds that he otherwise meets the criteria for payment.  Thus, the Board finds that reimbursement for emergency medical services rendered by Naval Hospital Jacksonville, a non-VA facility, on December 30, 2012 is warranted. 

ORDER


Entitlement to payment or reimbursement of medical care expenses incurred at Naval Hospital Jacksonville on December 30, 2012 is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


